DETAILED ACTION
	This non-final rejection is responsive to communication filed December 28, 2021.  Claims 1-20 are pending in this application.
	The present application is continuation of US Patent Application 15/673,984, which is a continuation of US Patent Application 13/893,215, which is now US Patent 9,734,208.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jablokov et al. (US 9,436,951 B1) (‘Jablokov’).

With respect to claims 1 and 11, Jablokov teaches:
receive, from a first device, audio data corresponding to spoken dialogue involving two or more participants (col. 17 lines 33-62), wherein a first participant of the two or more participants is associated with a first user profile and a second participant of the two or more participants is associated with a second user profile (users are associated with user preferences) (col. 19 line 61- - col. 20 line 3; col. 20 lines 45-53); 
generate, with automatic speech recognition, transcript of the spoken dialogue from the audio data, wherein the transcript comprises a plurality of words (col. 18 lines 21-29); 
identify a keyword associated with the first participant (user speaking “sushi” or user preference for “dining”) (col. 19 lines 1-3; 20 lines 45-53); 
determine that the keyword corresponds to at least one word of the plurality of words (determining that sushi was selected by user and corresponds to dining) (col. 19 lines 1-3; 20 lines 45-53; col. 21 lines 61-67); 
in response to determining that the keyword corresponds to at least one word of the plurality of words, identify, from a plurality of topics, a first topic associated with the keyword (dining or sushi) (col. 19 lines 1-3; 20 lines 45-53; col. 21 lines 61-67); 
receive an electronic item associated with the first topic (col. 19 lines 5-7; col. 22 lines 1-10); and 
cause presentation, via a user interface on the first device, of a visual representation of the electronic item (Fig. 7, col. 19 lines 5-7; col. 22 lines 1-10).

With respect to claim 2, Jablokov teaches wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: receive, from the first device, manually entered text (col. 23 lines 43-47; col. 25 lines 50-53); 
determine that a second keyword (i.e. movies) corresponds to at least one word from the manually entered text (col. 23 lines 48-64); 
in response to determining that the second keyword corresponds to at least one word from the manually entered text, identify, from the plurality of topics, a second topic associated with the second keyword (col. 23 lines 48-64; col. 24 lines 1-6); 
receive a data entry associated with the second topic (col. 24 lines 6-9); and 
cause presentation, via the user interface on the first device, of a visual representation of the data entry (col. 24 lines 6-9).

With respect to claims 7 and 17, Jablokov teaches wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: estimate a level of relevance of the first topic for the first participant; and determine that the level of relevance satisfies a threshold (col. 20 lines 45-67).

With respect to claims 8 and 18, Jablokov teaches wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: receive electronically stored data associated with the first topic; generate a summary of the electronically stored data; and cause presentation, via the user interface on the first device, of the summary (col. 20 lines 30-44).

With respect to claims 9 and 19, Jablokov teaches wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: identify, from the plurality of topics, a second topic associated with the keyword; and cause presentation, via the user interface on the first device, of the first topic and the second topic (Fig. 4, col. 18 lines 29-44; col. 19 lines 1-3; 20 lines 45-53; col. 21 lines 61-67).

With respect to claims 10 and 20, Jablokov teaches wherein presentation, via the user interface on the first device, of the second topic includes a selectable indication, the one or more computer hardware processors are configured to execute additional computer-executable instructions to at least: 
receive, from the first device, input data representing a selection of the selectable indication (col. 18 lines 60-67; col. 22 lines 32-35); and 
in response to receiving the input data, cause presentation, via the user interface on the first device, of a visual representation of a second electronic item associated with the second topic (col. 19 lines 1-7).

With respect to claim 12, Jablokov teaches receiving, from the first device, manually entered text (col. 23 lines 43-47; col. 25 lines 50-53); and 
determining that the keyword (i.e. movies) corresponds to the manually entered text (col. 23 lines 48-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jablokov in view of Calman et al. (US 2014/0108288 A1) (‘Calman’).

With respect to claims 3 and 13, Jablokov teaches wherein the electronic item includes an email address (col. 4 lines 42-43).
Jablokov does not explicitly teach and wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: determine a security permission based at least on an original recipient of the email; identify a third user profile that is allowed access to the email according to the security permission; and send data from the email to a third device associated with the third user profile.
Calman teaches determine a security permission based at least on an original recipient of the email; identify a third user profile that is allowed access to the email according to the security permission; and send data from the email to a third device associated with the third user profile (record of conference is emailed to third party authorized by the user.) (paragraphs 78-79,81, 83, and 87).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the electronic item of Jablokov to be an email sent to a third device as taught by Calman to enable additional users, who may also have an invested interest, the ability to review a transcript of dialogue between people.  A person having ordinary skill in the art would be motivated to make this combination because Jablokov teaches his invention is applicable to use in context of emails and that additional content may include an email address.

With respect to claims 4 and 14, Jablokov teaches presentation of the visual representation of the electronic item in the user interface.
	Jablokov does not explicitly teach wherein presentation of the visual representation of the electronic item in the user interface occurs during a meeting including the two or more participants.
	Calman teaches wherein presentation of the visual representation of the electronic item in the user interface occurs during a meeting including the two or more participants (Figs. 8-11; paragraph 106).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the visual presentation of Jablokov to be an interface occurring during a meeting as taught by Calman to enable presentation of additional content during meetings.  A person having ordinary skill in the art would be motivated to make this combination because meetings are a place where conversation happens between users, and also because users message coworkers.

With respect to claims 5 and 15, Jablokov teaches wherein the first device is associated with the first user profile, wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: determining electronic items to present to the second participant based at least in part on the second user profile; and presenting the electronic item to a second device associated with the second user profile (col. 20 lines 45-53 and 65-67; col. 27 lines 11-16).
Jablokov does not explicitly teach determine to exclude the electronic item from the second participant based at least in part on the second user profile; and exclude presentation of the electronic item from a second device associated with the second user profile.
Calman teaches determine to exclude the electronic item from the second participant based at least in part on the second user profile; and exclude presentation of the electronic item from a second device associated with the second user profile (filtering out information in the record based on user interest/ or editing a record to create personalized records) (paragraphs 81 and 86).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the presentation of the electronic item in Jablokov to exclude electronic items as taught by Calman to enable users the ability to customize information that is presented to them for a more personalized chat/conference experience.  A person would be motivated to make the combination because Jablokov already personalizes content presented based on user interests and obviously determines to exclude information that is not presented.

With respect to claims 6 and 16, Jablokov teaches wherein the first device is associated with the first user profile, wherein the one or more computer hardware processors are configured to execute further computer-executable instructions to at least: determine an estimated lack of relevance for the first topic based at least in part on the second user profile (not selected topic) (col. 20 lines 45-53 and 65-67); and 
in response to determining an estimated lack of relevance for the first topic, not presenting he electronic item associated with the first topic on a second device associated with the second user profile (additional content is not shown to second user if there is no user preference related to topic) (col. 20 lines 45-53 and 65-67; col. 27 lines 11-16).
Jablokov does not explicitly teach excluding presentation of the electronic item associated with the first topic from a second device associated with the second user profile.
Calman teaches excluding presentation of the electronic item associated with the first topic from a second device associated with the second user profile (filtering out information in the record based on user interest/ or editing a record to create personalized records) (paragraphs 81 and 86).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the presentation of the electronic item in Jablokov to exclude electronic items as taught by Calman to enable users the ability to customize information that is presented to them for a more personalized chat/conference experience.  A person would be motivated to make the combination because Jablokov already personalizes content presented based on user interests and obviously determines to exclude information that is not presented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	October 7, 2022